Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claims 1 and 9-13 are objected to because of the following informalities:  
In claim 1, line 7, it appears Applicant intended “for at least one” to read --for the at least one--
In claim 1, line 14, it appears Applicant intended “the malfunctioning component” to read --the at least one malfunctioning component--
In claim 1, line 16, it appears Applicant intended “the malfunctioning component” to read --the at least one malfunctioning component--
In claim 1, line 19, it appears Applicant intended “the malfunctioning component” to read --the at least one malfunctioning component--
In claim 9, line 1, it appears Applicant intended “wherein the instructions to the user comprise activating controls within the vehicle” to read --wherein the instructions to the user comprise instructions for activating controls within the vehicle--
In claim 10, line 1, it appears Applicant intended “wherein the instructions to the user comprise activating controls within the automotive staged diagnostic system” to read --wherein the instructions to the user comprise instructions for activating controls within the automotive staged diagnostic system--
In claim 11, line 1, it appears Applicant intended “wherein the instructions to the user comprise physical examination of vehicle subcomponents” to read --wherein the instructions to the user comprise instructions for physical examination of vehicle subcomponents--
In claim 12, line 1, it appears Applicant intended “wherein the instructions to the user comprise physical replacement of vehicle subcomponents” to read --wherein the instructions to the user comprise instructions for 
In claim 13, line 6, it appears Applicant intended “a memory” to read --a non-transitory memory--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the steps" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-12 depend from claim 1, fail to cure said indefiniteness issues, and are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The terms "upstream" and “downstream” in claims 1, 13, and 20 are relative terms which render the claim indefinite.  The terms "upstream" and “downstream” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-12 and 14-19 depend from claims 1 and 13, respectively, fail to cure said indefiniteness issues, and are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Furthermore, claim 13 recites “a method for returning malfunctioning automotive components to working condition”, which is indefinite. It is unclear how the preamble is representative of the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Each of claims 1, 13, and 20, as a whole recite a method of organizing human activity because the claims recite, under their broadest reasonable interpretation as drafted, a method for walking a user through a diagnostic procedure to attempt to repair a malfunctioning component of a vehicle, but for the recitation of generic computer components. This is a method for managing interactions between people. That is, other than by reciting "an automotive staged diagnostic system", "a user interface", "control unit", and "a diagnostic module", nothing in the claim elements precludes the steps from practically being performed by a user manually showing or verbally explaining to a second user how to troubleshoot a malfunctioning component of the vehicle. Similarly, "receiv[ing] a signal identifying at least one malfunctioning" in the context of this claim encompasses a user observing a “check engine light” or another user verbally indicating some abnormality in the vehicle. The mere nominal recitation of said generic computer components does not take the claims out of the methods of organizing human interactions grouping. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally "apply" the concept of vehicle troubleshooting in a computer environment. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally "apply" the concept of vehicle troubleshooting in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible. 
Regarding dependent claims 2-12 and 14-19, said claims are not deemed to provide significantly more that would transform the claimed subject matter to patent-eligible subject matter under 35 U.S.C. 101. Said claims as a whole recite a method of organizing human activity because the claims recite, under their broadest reasonable interpretation as drafted, performing the vehicle diagnostic procedure using well-known and conventional means, such as a user interface that is “a voice interface”, “a visual interface”, “a dashboard head unit”, “a portable device”, “an augmented reality device”, the malfunctioning component being “an electromechanical component” or “and electronic component”, and wherein the instructions to the user include “activating controls within the vehicle”, “activating controls within the automotive staged diagnostic system”, “physical examination of vehicle subcomponents”, and “physical replacement of vehicle subcomponents”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tak (US PGPub. No. 2003/0109972). 
Regarding claims 1, 13, and 20, Tak teaches a vehicle [Tak 10] comprising an automotive staged diagnostic system, the system comprising: one or more components of the vehicle (Tak ¶0058); a user interface [Tak 14] (Tak ¶0061, ¶0069); and a control unit configured to: receive a signal identifying at least one malfunctioning component of the one or more components of the vehicle (Tak ¶0070); automatically identify a diagnostic procedure for at least one malfunctioning component from a plurality of diagnostic procedures and initiate the identified diagnostic procedure (Tak ¶0043, ¶0072); execute the steps of the diagnostic procedure by: soliciting information from a user via the user interface (Tak ¶0061), issuing instructions to the user via the user interface (Tak ¶0061, ¶0072), executing branching logic steps (Tak ¶0061, ¶0072; Examiner understands Tak’s maintenance guidance method to include some form of branching logic steps, as is common in troubleshooting flowcharts); initiate repair or replacement of the malfunctioning component based on a user action received via the user interface (Tak ¶0074); and recommend service options via the user interface to the user if the diagnostic procedure is unable to return the malfunctioning component to working order (Tak ¶0043, 0061, 0072-0073; Examiner notes that the claim language does not require presentation of recommended service options to a user after it is determined that the diagnostic procedure was unable to return the 
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Tak. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Tak to include the steps of the diagnostic procedure further comprising checking electrical pathways upstream and downstream of the malfunctioning component, as doing so was a known way of confirming that a malfunctioning component is properly connected to a vehicle wiring bus and/or receiving power from a vehicle wiring bus (i.e. confirming the malfunctioning component is “plugged-in”). 
Regarding claims 2 and 14, Tak teaches the vehicle of claims 1 and 13, respectively, wherein soliciting information from the user or issuing instructions to the user involves a voice interface (Tak ¶0018, ¶0061; Examiner notes the claim language does not require a bidirectional voice interface in which a user speaks to the automotive staged diagnostic system, and asserts that Tak does provide audio instructions to the user during the repair method). 
Regarding claims 3 and 15, Tak teaches the vehicle of claims 1 and 13, respectively, wherein soliciting information from the user or issuing instructions to the user involves a visual interface [Tak 210] (Tak ¶0018, ¶0061). 
Regarding claims 4 and 16, Tak teaches the vehicle of claims 1 and 13, respectively, wherein soliciting information from the user or issuing instructions to the user involves a dashboard head unit [Tak 12] (Tak ¶0018, ¶0061). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Tak. One having ordinary skill in the art before the effective 
Regarding claims 5 and 17, Tak teaches the vehicle of claims 1 and 13, respectively, wherein soliciting information from the user or issuing instructions to the user involves a portable device [Tak 12] (Tak ¶0018, ¶0061). 
Regarding claim 7 and 19, Tak teaches the vehicle of claims 1 and 13, respectively, wherein the at least one malfunctioning component comprises an electromechanical component (Tak ¶0069; Examiner notes Tak’s sensor data is indicative of electromechanical components and is used in determining a malfunctioning component).
Regarding claim 8, Tak teaches the vehicle of claim 1, wherein the at least one malfunctioning component comprises an electronic component (Tak ¶0069; Examiner notes Tak’s sensor data is indicative of electronic components and is used in determining a malfunctioning component).
Regarding claim 9, Tak teaches the vehicle of claim 1, wherein the instructions to the user comprise activating controls within the vehicle (Tak ¶0043, ¶0061, ¶0071-0072, ¶0074; Examiner understands Tak’s guided user maintenance method to include instructing the user to activate controls within the vehicle, as doing so would have been an obvious means for guided vehicle troubleshooting).
Regarding claim 10, Tak teaches the vehicle of claim 1, wherein the instructions to the user comprise activating controls within the automotive staged diagnostic system (Tak ¶0043, ¶0061, ¶0071-0072, ¶0074; Examiner understands Tak’s guided user maintenance method to include instructing the user to activate controls within the automotive staged diagnostic system, as doing so would have been an obvious means for guided vehicle troubleshooting).

Regarding claim 12, Tak teaches the vehicle of claim 1, wherein the instructions to the user comprise physical replacement of vehicle subcomponents (Tak ¶0043, ¶0061, ¶0071-0072, ¶0074).
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tak as applied to claims 5 and 17 above, and further in view of Abari et al. (US PGPub. No. 2019/0197798).
Regarding claims 6 and 18, Tak teaches the vehicle of claims 5 and 17 (Tak ¶0018, ¶0043, ¶0058, ¶0061, ¶0069-0070, ¶0072-0074), respectively, but appears to be silent on the vehicle further wherein the portable device comprises an augmented reality device and the instructions to the user comprise augmented reality instructions. 
Abari, however, teaches a fleet maintenance management system that identifies and schedules maintenance among the fleet of vehicles (Abari ¶0031, ¶0058) and whose computing device includes augmented reality computing device (Abari ¶0103). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Tak in view of Abari. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Tak to include wherein the portable device comprises an augmented reality device and the instructions to the user comprise augmented reality instructions, as doing so was a known way of providing convenient input/output with a user, as recognized by Abari (Abari ¶0031, ¶0058, ¶0103). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669